The opinion of the court was delivered by
Collamer, J.
In this cause, at the second term, a motion to quash was interposed. This was overruled as out of time. Most undoubtedly this was a dilatory plea, and the county court must make and enforce their own rules, as to the time of pleading. Had the court entertained the motion, it could not have been assigned for error, that it was done out of time ; for the court may, in their discretion, dispense with their rules ; and e converso, if the court reject the plea, as out of the time fixed by their rules, it is no error in law.
On the trial of the plea, that the pauper was unduly removed, for that her residence was not in Sandgate, it appeared that the pauper, Sylvia, was about twenty four years old, and therefore, could not have gained a settlement, under our statute, in her own right, after she became of age. ' Her *281settlement there depended on the settlement of her father, Timothy White. To prove his settlement, it was shown that an order of removal of said Timothy, from Rupert to Sand-gate, was made in December, 1829, and a copy thereof was duly served on Sandgate, within thirty days, and np appeal taken. This conclusively establishes, that he then had his legal settlement in Sandgate ; and the defendant shows no subsequent settlement gained by him elsewhere. This fixes Sylvia’s derivative settlement. Not that the order on Timor thy White had any direct effect as to any of the family, not named therein; but it is conclusive as to his settlement, and has the same effect as if his settlement had been shown by any other proof. The mere fact that she was not removed with the rest of Timothy White’s family, on the order of 1829, is, alone, no proof of emancipation ; even if that prin^ pipíe can be recognized under our statute.
Judgment affirmed,